    Case: 1:20-cv-01820 Document #: 40 Filed: 06/21/21 Page 1 of 12 PageID #:226




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PRESTON WATTS, individually and on    )
behalf of all others similarly situated,
                                      )
                                      )
           Plaintiff,                 )
                                      )                 No. 20-cv-1820
           v.                         )
                                      )                 Judge Marvin E. Aspen
EMERGENCY TWENTY FOUR, INC., d/b/a )
EMERgency24, an Illinois corporation, )
                                      )
           Defendant.                 )

                      MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

       Before us is a motion by Defendant Emergency Twenty Four, Inc. (“EMERgency24”) to

dismiss Plaintiff Preston Watts’s Complaint for failure to state a claim. (Mot. to Dismiss

(“MTD”) (Dkt. No. 15); Mem. in Supp. of Mot. to Dismiss (“Mem.”) (Dkt. No. 16).) For the

following reasons, EMERgency24’s motion to dismiss is granted, and Watts’s Complaint is

dismissed without prejudice.

                                 FACTUAL BACKGROUND

       On March 16, 2020, Watts sued EMERgency24 under the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, seeking class-wide relief. (Compl. (Dkt. No. 1), ¶¶

1, 5.) The TCPA prohibits calls to cellular telephone numbers using an automatic telephone

dialing system (“ATDS” or “autodialer”) and/or artificial or prerecorded voice in most

circumstances without the called party’s prior express consent. See 47 U.S.C. § 227(b)(1),

(b)(2)(C); 47 C.F.R. § 64.1200(a)(1); (see also Compl. ¶ 2.) Watts brings one count under §

227(b)(1)(A)(iii), alleging that EMERgency24 violated the TCPA by making non-emergency
    Case: 1:20-cv-01820 Document #: 40 Filed: 06/21/21 Page 2 of 12 PageID #:227




calls to him and members of the proposed class using an ATDS without their prior express

consent. (Id. ¶ 37.)

       According to the Complaint, EMERgency24 provides burglar and fire alarm monitoring

services to businesses throughout Illinois and the United States. (Id. ¶ 17.) Watts alleges that

EMERgency24 uses an ATDS to call telephone numbers stored in its system to notify a customer

when EMERgency24 receives a signal from that customer’s alarm. (Id. ¶ 18.) Watts pleads that

EMERgency24 stores in its ATDS the telephone numbers of persons who have not given their

“express written consent” to be called or who have withdrawn their consent. (Id. ¶ 19.) Watts

alleges that EMERgency24 has called him and other proposed class members numerous times

without their “prior express written consent.” (Id. ¶ 20.)

       Watts alleges that since approximately August 2015, EMERgency24 has called Watts’s

cell phone every time an alarm is tripped at a business at which he previously worked. (Id. ¶ 22.)

Watts claims that although he has not been employed by that business for several years,

EMERgency24 has continued to use an ATDS to call his stored cell phone number without his

“express written consent” and despite his repeated demands not to be contacted. (Id. ¶¶ 21–23.)

Watts brings his Complaint on behalf of himself and a proposed class of other individuals who

he believes also received calls from EMERgency24 because their cell phone numbers are stored

in its system, even though they did not provide their express consent to be called or withdrew

their consent. (Id. ¶¶ 24–26.) Watts alleges that he and the members of the proposed class are

entitled to damages for each call EMERgency24 has made to their cell phone numbers using an

ATDS in violation of the TCPA. (Id. ¶ 38 (citing 47 U.S.C. § 227(b)(3)(B)).)




                                                 2
    Case: 1:20-cv-01820 Document #: 40 Filed: 06/21/21 Page 3 of 12 PageID #:228




                                   PROCEDURAL HISTORY

       On June 26, 2020, EMERgency24 moved to dismiss Watts’s Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). (MTD at 1.) On August 14, 2020, Watts moved to

stay the case pending the Supreme Court’s decision in Facebook, Inc. v. Duguid, No. 19-511.

(Mot. to Stay (Dkt. No. 24).) Watts contended that Duguid would resolve a circuit split by

settling the question of what constitutes an ATDS, an issue that EMERgency24 described as

“critical” in its motion to dismiss. (Mot. to Stay at 2–3; Mem. at 1.) Watts also argued that

Duguid would likely overturn the Seventh Circuit’s decision in Gadelhak v. AT&T Services, Inc.,

950 F.3d 458 (7th Cir. 2020), which adopted a narrow interpretation of the TCPA’s ATDS

definition. (Mot. to Stay at 7–9.) We granted the motion to stay on October 5, 2020. (Dkt. No.

28.) On April 12, 2021, after the Supreme Court issued its opinion in Duguid, we lifted the stay.

(Dkt. No. 34.)

                                       LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the complaint, not the

 merits of the case. McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 878 (7th Cir. 2012);

 Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). In evaluating a motion to dismiss,

 we “construe the complaint in the light most favorable to the plaintiff, accepting as true all well-

 pleaded facts alleged, and drawing all possible inferences in her favor.” Tamayo v. Blagojevich,

 526 F.3d 1074, 1081 (7th Cir. 2008).

       A court may grant a motion to dismiss under Rule 12(b)(6) only if a complaint lacks

enough facts to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,

127 S. Ct. 1955, 1974 (2007)). “A claim has facial plausibility when the plaintiff pleads factual



                                                  3
     Case: 1:20-cv-01820 Document #: 40 Filed: 06/21/21 Page 4 of 12 PageID #:229




content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. Although a facially plausible complaint need not give “detailed factual

allegations,” it must allege facts sufficient “to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555, 127 S. Ct. at 1964–65. “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at

678, 129 S. Ct. at 1949; see also Twombly, 550 U.S. at 555, 127 S. Ct. at 1965 (“labels and

conclusions” or a “formulaic recitation of the elements of a cause of action will not do”). These

requirements ensure that the defendant receives “fair notice of what the . . . claim is and the

grounds upon which it rests.” Twombly, 550 U.S. at 555, 127 S. Ct. at 1964 (internal citations

omitted).

                                             ANALYSIS

        EMERgency24 argues that Watts’s Complaint does not plead sufficient facts alleging that

EMERgency24 used an ATDS in violation of the TCPA. (Mem. at 2–8.) EMERgency24 also

argues that even if Watts adequately alleged its use of an ATDS, the facts of the Complaint show

that all calls placed by EMERgency24 were the type of emergency calls that the TCPA expressly

exempts from liability. (Id. at 8 (citing 47 U.S.C. § 227(b)(1)(A)).)

I.      Plaintiff’s ATDS Allegations

        Watts’s sole count alleges that EMERgency24 violated the TCPA’s prohibition against

placing non-emergency calls to cell phone numbers using an ATDS without the prior express

consent of the called party. (Compl. ¶¶ 36–40); 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA

defines an ATDS as “equipment which has the capacity—(A) to store or produce telephone

numbers to be called, using a random or sequential number generator; and (B) to dial such

numbers.” 47 U.S.C. § 227(a)(1).



                                                   4
    Case: 1:20-cv-01820 Document #: 40 Filed: 06/21/21 Page 5 of 12 PageID #:230




       In Gadelhak v. AT&T Services, Inc., the Seventh Circuit held that a dialing system

constitutes an ATDS only if it has the ability to randomly or sequentially generate the phone

numbers it calls—an interpretation of ATDS that excludes equipment that simply dials numbers

from a stored list or database. 950 F.3d at 468–69 (affirming district court’s ruling that system

defendant used to send customer service surveys via text message was not an ATDS because it

did not use a random or sequential number generator). In its April 1, 2021 Duguid decision, the

Supreme Court agreed with the Seventh Circuit, holding that in order for a device to constitute

an ATDS under the TCPA, it must have the capacity to use a random or sequential number

generator to either store or produce phone numbers to be called. Facebook, Inc. v. Duguid, 141

S. Ct. 1163, 1167, 1173 (2021). The Supreme Court concluded that the capacity to use a random

or sequential number generator to either store or produce numbers is a “necessary feature” of an

ATDS under the TCPA, and therefore a device is not an ATDS if it simply stores and dials

numbers without using a number generator. Id. at 1173. The Court determined that the most

reasonable interpretation of the TCPA’s ATDS definition is that the clause “using a random or

sequential number generator” modifies both verbs in the statutory definition, “store” and

“produce.” Id. at 1169–70. The statutory context confirmed this reading, according to the Court,

because the broader interpretation—i.e., that the clause “using a random or sequential number

generator” applied only to “produce”—would mean that the TCPA prohibits the use of

equipment with the capacity to store and dial numbers, and would therefore “capture virtually all

modern cell phones.” Id. at 1171. The Court observed that “[e]xpanding the definition of an

autodialer to encompass any equipment that merely stores and dials telephone numbers would

take a chainsaw” to the “nuanced problems” of robocalling “when Congress meant to use a

scalpel.” Id.



                                                 5
    Case: 1:20-cv-01820 Document #: 40 Filed: 06/21/21 Page 6 of 12 PageID #:231




       In its motion to dismiss, EMERgency24 contends that Watts’s Complaint “simply

declare[s]” that EMERgency24 used an ATDS to call Watts and does not provide sufficient

supporting facts. (Mem. at 4.) EMERgency24 argues that the “only” supporting fact Watts

offers is the allegation that EMERgency24’s dialing equipment is “capable of contacting

thousands of people a day.” (Id. (citing Compl. ¶ 30.)) EMERgency24 further argues that “the

definition of an ATDS turns on whether the equipment can randomly or sequentially generate[]

numbers,” and not on the number of calls it can place in a given timeframe. (Id.)

       Here, Watts does not allege that EMERgency24’s system uses a random or sequential

number generator. Watts pleads that EMERgency24’s dialing equipment “is capable of

contacting thousands of people a day,” “stores numbers . . . of persons who have not given their

express written consent to be called or who have since withdrawn their consent,” and is used to

call “Plaintiff and others continually and at all hours of the day and night.” (Compl. ¶¶ 19, 20,

30.) Watts also alleges that EMERgency24 uses its dialing system “to call telephone numbers

stored in its system” to notify customers of a tripped alarm. (Id. ¶ 18.) These facts, however, do

not support an inference that EMERgency24’s system is an ATDS under the interpretation set

forth in Duguid. Indeed, the alleged facts suggest that instead of randomly or sequentially

generating Watts’s number, EMERgency24’s equipment stored Watts’s number in a database

and dialed that stored number because he was an employee at a business that used

EMERgency24’s alarm notification system. (Id. ¶¶ 18, 22); see Drew v. Am. Directions Rsch.

Grp., No. 20-cv-00402, 2020 WL 6118539, at *2 (N.D. Ill. Oct. 16, 2020) (denying motion to

dismiss but observing that a TCPA plaintiff “must allege and later prove that [defendant’s]

equipment . . . was capable of either storing or producing telephone numbers using a random or

sequential number generator” (citing Gadelhak, 950 F.3d at 463)); Klueh v. Paul Vallas for All



                                                 6
    Case: 1:20-cv-01820 Document #: 40 Filed: 06/21/21 Page 7 of 12 PageID #:232




Chi., No. 19-cv-00249, 2020 WL 4934975, at *6 (N.D. Ill. Aug. 24, 2020) (denying motion to

dismiss but explaining that allegations that messages were sent to the Illinois-based numbers of

persons identified as living in Chicagoland and “that the numbers came from a list or database”

suggested “that the numbers were not randomly or sequentially generated, but that the messages

were directed to specific numbers,” which “affirmatively cut against an inference that

[defendant’s] messaging platform actually employed random or sequential number generation

capacity”); Snow v. Gen. Elec. Co., No. 5:18-cv-511, 2019 WL 2500407, at *4, *7 (E.D.N.C.

June 14, 2019) (dismissing complaint where “plaintiff’s own allegations foreclose[d] a

determination that defendants” used an ATDS because “text messages did not reach [plaintiff]

randomly”); Daniel v. ComUnity Lending, Inc., No. 13-cv-488, 2014 WL 51275, at *5 (S.D. Cal.

Jan. 6, 2014) (dismissing complaint where calls did not appear to be “random”). EMERgency24

argues that it “clearly called Plaintiff’s number from an existing list of phone numbers,” because

“Plaintiff’s former employer designated him as a contact person to notify in the event of an alarm

activation.” (Mem. at 6.) We observe that the nature of EMERgency24’s alarm notification

calls suggests that they likely were targeted at specific individuals. See Mosley v. Gen. Revenue

Corp., No. 1:20-cv-01012, 2020 WL 4060767, at *4 (C.D. Ill. July 20, 2020) (“Plaintiff offers no

plausible explanation why a debt collection company would need or use a machine which had

the capacity to dial or store randomly or sequentially generated numbers. It is far more likely that

a telemarketing company, bank, or other seller of goods would desire to have machines with

[that] capacity . . . . With no other reason, such as the nature of the company, to lean on for a

plausibility argument, the fact that the device used might have had the capability to use randomly

generated number systems fails to be more than a speculative possibility.”). Although

EMERgency24 perhaps should have removed Watts’s number from its database when he



                                                  7
    Case: 1:20-cv-01820 Document #: 40 Filed: 06/21/21 Page 8 of 12 PageID #:233




informed EMERgency24 that he had been terminated by his former employer, the Complaint

does not allege that EMERgency24 randomly generated his number to call. (See Sur-Reply in

Supp. of Mot. to Dismiss (“MTD Sur-Reply”) (Dkt. No. 39) at 3–4.)

       Watts argues that “it is at least plausible [EMERgency24’s] system has the functionality

described in Gadelhak to qualify as an ATDS,” but that “it is impossible for Plaintiff to know

what the precise capabilities of Defendant’s automatic telephone dialing system were without the

benefit of discovery.” (Resp. to Mot. to Dismiss (Dkt. No. 27) at 7; see also Sur-Resp. to Mot. to

Dismiss (Dkt. No. 38) at 2 (arguing that discovery may show that Defendant’s system fits

Duguid’s definition of an ATDS).) It is true that Gadelhak was decided at the summary

judgment stage, and a plaintiff at the pleading stage may not be able to “plead the technical

details of the system used by a defendant when the defendant has that information.” Klueh, 2020

WL 4934975, at *6; see also Torres v. Nat’l Enter. Sys., Inc., No. 12 C 2267, 2012 WL 3245520,

at *3 (N.D. Ill. Aug. 7, 2012) (rejecting defendant’s argument that “the amended complaint lacks

sufficient details to plausibly suggest that [defendant] used an [ATDS]” because it would not “be

reasonable to hold plaintiffs in TCPA cases to the standard proposed by [defendant] since it

would be virtually impossible, absent discovery, for any plaintiff to gather sufficient evidence

regarding the type of machine used for a communication left on a plaintiff’s voicemail”).

However, even though a plaintiff “will rarely, if ever, know the specific functionality of a system

used by a defendant” before discovery, the plaintiff must still allege sufficient facts to “nudge”

his claim “across the line from conceivable to plausible.” Camunas v. Nat’l Republican

Senatorial Comm., No. 21-1005, 2021 WL 2144671, at *6 (E.D. Pa. May 26, 2021) (quoting

Davis v. D.R. Horton, Inc., No. 19-1686, 2020 WL 1244848, at *2 (D. Del. Mar. 16, 2020) and

Twombly, 550 U.S. at 570, 127 S. Ct. at 1974) (dismissing complaint where plaintiff did not



                                                 8
    Case: 1:20-cv-01820 Document #: 40 Filed: 06/21/21 Page 9 of 12 PageID #:234




plausibly allege defendant used an ATDS to send messages because pleading did not identify

specific content of messages, the phone number from which the messages were sent, or whether

the number was a short code); Ananthapadmanabhan v. BSI Fin. Servs., Inc., No. 15 C 5412,

2015 WL 8780579, at *4 (N.D. Ill. Dec. 15, 2015) (holding that plaintiff failed to sufficiently

allege use of ATDS because complaint merely parroted TCPA’s language and plaintiff “must

supply enough additional, independent facts to raise a reasonable expectation that discovery will

reveal evidence of the alleged misconduct” (internal citation and quotation marks omitted));

Mosley, 2020 WL 4060767, at *3 (explaining that “generally no plaintiff ought to be held to a

standard that requires the plaintiff to plead technical information [ ] which they could not have

pre-discovery,” but a claim is not plausible “because a plaintiff merely alleges the dialer system

has the capacity to randomly or sequentially generate numbers, without any factual basis for such

allegations,” as that standard “would make huge swaths of otherwise innocuous phone calls at

risk of litigation”).

        As with any Complaint facing a Rule 12(b)(6) motion, “the well-pleaded facts . . . must

allow the court to infer more than the mere possibility of misconduct” to survive. Langworthy v.

Honeywell Life & Accident Ins. Plan, No. 09 CV 2177, 2009 WL 3464131, at *2 (N.D. Ill. Oct.

22, 2009); Mosley, 2020 WL 4060767, at *4 (finding that plaintiff’s ATDS allegations were

insufficient and explaining that “Twombly sought to limit claimants to the plausible, not just the

possible”). Courts in this Circuit have described Gadelhak as “rais[ing]” the “standards for

pleading and proving a claim under [TCPA] section 227(b)(1)[(A)](iii), especially in regard to

the [ATDS] element.” Perez v. Quicken Loans, Inc., No. 19-cv-2072, 2020 WL 1491145, at *2

(N.D. Ill. Mar. 27, 2020). “While it is true, as many courts have observed, that a plaintiff should

not be required to plead specific facts as to the technical specifications of the type of call system



                                                  9
   Case: 1:20-cv-01820 Document #: 40 Filed: 06/21/21 Page 10 of 12 PageID #:235




employed by the defendant, it also cannot be the case that every barebones TCPA claim can

survive a motion to dismiss” with conclusory allegations about unwanted calls. Id. at *3

(holding that plaintiff’s allegations about frequency of calls and pauses during calls from

defendant were “too thin to support an inference that Defendant used an ATDS”). Allegations

that “merely recite the words of the [TCPA]” or that simply state that the defendant used an

ATDS “are conclusory.” Klueh, 2020 WL 4934975, at *6. “To claim that [defendant] might

have been us[ing] a device that might have the capacity to randomly or sequentially generate

numbers is clearly speculation.” Mosley, 2020 WL 4060767, at *4. Instead, a TCPA complaint

must include “more robust” details to sufficiently allege the use of an ATDS. Perez, 2020 WL

1491145, at *3. This is in line with pre-Gadelhak decisions that required a plaintiff to present

facts beyond the bare allegation that the defendant used an ATDS to support a TCPA claim.

E.g., Bader v. Navient Sols., LLC, No. 18-cv-1367, 2019 WL 2491537, at *2 (N.D. Ill. June 14,

2019) (granting defendant’s motion for judgment on the pleadings and dismissing complaint with

prejudice because plaintiff did not allege facts showing that defendant “used a device that had

the ability to generate random or sequential numbers and dial such numbers”); Izsak v.

DraftKings, Inc., 191 F. Supp. 3d 900, 904 (N.D. Ill. 2016) (holding that TCPA claim was

sufficiently alleged but agreeing with the view that where the use of an ATDS is an element of

the claim, then “it is not sufficient to recite that fact verbatim without other supporting details”

(quoting Ananthapadmanabhan, 2015 WL 8780579, at *4)); Hanley v. Green Tree Servicing,

LLC, 934 F. Supp. 2d 977, 983 (N.D. Ill. 2013), on reconsideration (June 7, 2013) (dismissing

complaint where plaintiff pleaded “only three factual allegations” because the pleading standard

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation” (quoting

Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949)).



                                                  10
      Case: 1:20-cv-01820 Document #: 40 Filed: 06/21/21 Page 11 of 12 PageID #:236




         Although Watts may be able to amend his Complaint to raise the possibility of relief

above the “speculative level,” Twombly, 550 U.S. at 555, 127 S. Ct. at 1965, he has not yet done

so. Therefore, dismissal is appropriate.

II.      Emergency Purposes Exception

         EMERgency24 also argues that, even if it did use an ATDS to call Watts, those calls are

exempt from the TCPA’s prohibitions on using an ATDS under the “emergency purposes”

exception. See 47 U.S.C. § 227(b)(1)(A)–(B); see also 47 C.F.R. § 64.1200(f)(4) (defining

“emergency purposes” under the TCPA to mean “calls made necessary in any situation affecting

the health and safety of consumers”). 1 Because Watts has not alleged sufficient facts to support

a reasonable inference that EMERgency24 used an ATDS to place the calls at issue, we need not

reach the issue of whether those calls qualify for the “emergency purposes” exception. 2



1
  The “emergency purposes” exception is an affirmative defense on which the defendant bears
the burden of proof. Kolinek v. Walgreen Co., No. 13 C 4806, Dkt. No. 66, at 1 (N.D. Ill. Aug.
11, 2014) (citing Kolinek v. Walgreen Co., No. 13 C 4806, 2014 WL 518174, at *2 (N.D. Ill.
Feb. 10, 2014), vacated on other grounds on reconsideration, 2014 WL 3056813 (N.D. Ill. July
7, 2014)). The “proper way to seek a dismissal based on an affirmative defense under most
circumstances is not to move to dismiss under Rule 12(b)(6) for failure to state claim,” but to
“answer and then move under Rule 12(c) for judgment on the pleadings.” Burton v. Ghosh, 961
F.3d 960, 964–65 (7th Cir. 2020) (collecting cases). However, there is a “narrow and pragmatic
exception if the availability of a defense is apparent in the plaintiff’s complaint itself.” Id. at
965; see also Muhammad v. Oliver, 547 F.3d 874, 878 (7th Cir. 2008). EMERgency24 contends
that the defense is apparent in the Complaint’s allegations, including the allegations that
EMERgency24 provides burglar and fire alarm monitoring services and calls customers to alert
them to “take whatever action is necessary to protect the property at issue.” (Mem. at 8 (quoting
Compl. ¶¶ 17–18).)
2
  If Watts amends his Complaint to include sufficient facts to plausibly allege that
EMERgency24 used an ATDS, then the emergency purposes exception may not apply to certain
types of calls made to Watts or other individuals who requested that EMERgency24 stop
contacting them. Coleman v. Rite Aid of Ga., Inc., 284 F. Supp. 3d 1343, 1346–47 (N.D. Ga.
2018) (holding that where the recipient of an emergency call requests that the caller stop calling,
the exception no longer applies); St. Clair v. CVS Pharm., Inc., 222 F. Supp. 3d 779, 780–81
(N.D. Cal. 2016) (continuing to call about a prescription “when the customer has made clear that
he does not want or need the calls, does not fall within the definition of an ‘emergency
                                                11
   Case: 1:20-cv-01820 Document #: 40 Filed: 06/21/21 Page 12 of 12 PageID #:237




                                        CONCLUSION

       For the foregoing reasons, Defendant Emergency Twenty Four, Inc.’s motion to dismiss

(Dkt. No. 15) is granted, and Plaintiff Preston Watts’s Complaint (Dkt. No. 1) is dismissed in its

entirety without prejudice. Plaintiff may file an amended complaint within 21 days of this ruling

if he can do so in accordance with this Opinion and Federal Rule of Civil Procedure 11. If

Plaintiff does not file an amended complaint by that deadline (or any extension of it granted by

the Court), we will convert the dismissal to “with prejudice” and enter a final judgment under

Federal Rule of Civil Procedure 58. It is so ordered.



                                                             ______________________________
                                                             Honorable Marvin E. Aspen
                                                             United States District Judge

Dated: June 21, 2021
       Chicago, Illinois




purpose’”); Laccinole v. Appriss, Inc., 453 F. Supp. 3d 499, 504 n.4 (D.R.I. 2020) (“The
emergency exception does not apply where an entity calls an individual who has previously
asked not to be contacted.”). Here, Watts alleges that he asked EMERgency24 to stop calling
him and informed EMERgency24 that he had been terminated years ago by the business where
the relevant alarm was located. (Compl. ¶¶ 22, 23.)
                                                12
